USDC IN/ND case 1:20-cv-00162-HAB-SLC document 11 filed 11/17/20 page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION


JERRY BARAL,                                   )
                                               )
           Plaintiff,                          )
                                               )
v.                                             )       Cause No.: 1:20-cv-00162
                                               )
WAL-MART STORES EAST, LP d/b/a                 )
WALMART SUPERCENTER,                           )
                                               )
           Defendant.                          )


                        STIPULATION FOR DISMISSAL, WITH PREJUDICE

           COME NOW the parties, by counsel, and respectfully stipulate and agree that all claims

may be dismissed, with prejudice, for the reason that such claims have been compromised and

settled.

           WHEREFORE, the parties, by their respective counsel, pray that the Court dismiss the

claims of all parties in this case, with prejudice, each party to bear their own costs.



GLASER & EBBS                                              BARRETT MCNAGNY LLP

By: /s/Michael A. Busching                                 By: /s/Robert T. Keen, Jr.
    Michael A. Busching, #21563-29                            Robert T. Keen, Jr., #5475-02
    132 East Berry                                            215 E. Berry Street
   Fort Wayne, IN 46802                                       Fort Wayne, IN 46802
    Telephone: (260) 424-0954                                 Telephone: (260) 423-8903
    Email: mbusching@glaserebbsfw.com                         Email: rtk@barrettlaw.com
    Attorneys for Plaintiff                                   Attorney for Defendant




2783500
